Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 04/25/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-20 are pending. 
Allowable Subject Matter
Claims 1-20 are allowed for the following reasons: 
Claim 1 recites a system, comprising: 
a data store to store and to manage data within a network; 
a server to facilitate operations using information from the data store; 
a machine learning (ML) based artificial intelligence (Al) subsystem to communicate with the server and the data store over the network, the ML-based Al subsystem comprising: 
a data access interface to: 
receive data associated with a conversation with a user via a communication channel, the data usable for training at least one model to determine intent in the conversation with the user; 
a processor to: 
select unlabeled data from the data associated with the conversation with the user, the selected unlabeled data having a probability of impacting the at least one model, wherein selecting the unlabeled data comprises:
sampling, using one or more first auxiliary models, the unlabeled data based on the probability that the unlabeled data has on impacting a model performance of the at least one model, 
provide a hierarchical multi-intent data labeling framework for labeling a representative subset of data from the data associated with the conversation with the user and the selected unlabeled data; 
generate, for the labeled representative subset of data from the data associated with the conversation and the selected unlabeled data based on the hierarchical multi-intent data labeling framework, at least one primary intent and one or more layers of sub-intents for each of the at least one primary intent; 
train the at least one model based on the labeled representative subset of data and a plurality of parameter choices; 
retain at least one candidate model set from the at least one trained models based on a global metric performance; -2-BEALBY-WRIGHT, et al.Attorney Docket No.: 49310.99US01 Application No. 16/581,048Customer No.: 27683 
generate a production-ready model based on the retained at least one candidate model set; and 
deploy the production-ready model for intent determination for at least the conversation with the user.
US 2005/0105712 A1 teaches an automated voice response system using learning strategies to improve classifiers’ ability to identify and categorize communications (e.g., utterances) of one party in a conversation, the learning strategies include selecting communications as learning opportunities to improve automated response capabilities based on selection criteria (e.g., selection criteria chosen to ensure that the system does not learn from unreliable or insignificant examples) (Abstract). Specifically, the selection criteria can be chosen by a user through a graphical user interface to help ensure that the examples result in a meaningful improvement to the system (¶20). 
The selection criteria may be a requirement that a communication be followed by communication exchanges between the person and an agent, a requirement that a communication be followed by a number of successful subsequent communication exchanges between the person and an agent, a requirement that a communication be included within a conversation in which the person responded positively to a satisfaction question posed by an agent, a requirement that a communication in a first conversation be confirmed by similar communications occurring in a number of other conversations, or a requirement that a communication not cause a set of classifiers built using the communication to misclassify communications that a previous set of classifiers had classified correctly (¶22).
In some implementations, the communications between the persons and agents may include assist interactions in which a human agent selected a response to a person's communication from a ranked list of proposed responses generated by the automated response system. For these assist interactions, the selection criteria may include a requirement that a selected response in an assist interaction be ranked above a threshold, or a requirement that a selected response in an assist interaction be selected from a trusted human agent (¶23). The selection criteria may include a requirement that a confidence level of a response by the automated voice response system be within a range of values or a requirement that a confidence level of a speech recognition process performed on the utterance during the conversation is within a range of values (¶27).
US 2016/0162802 A1 discloses An active machine learning method can include initiating active machine learning through an active machine learning system configured to train an auxiliary machine learning model to produce at least one new labeled observation, refining a capacity of a target machine learning model based on the active machine learning, and retraining the auxiliary machine learning model with the at least one new labeled observation subsequent to refining the capacity of the target machine learning model (Abstract). In one example, a target machine learning model receives sample unlabeled observation selected through the active machine learning of the auxiliary machine learning model to produce a score in order to compare a score from the auxiliary machine learning model and the score from the target machine learning model to determine a probability that a false positive or false negative result, or an error, has been produced by the target machine learning model. The probability can be taken into consideration to provide better possible features and to generate a quality new labeled observation (¶36). 
In combination with US 2015/0227845 A1, prior arts of record do not disclose or render obvious the combination of limitations set forth in Claims 1, 10, and 19. Therefore, Claims 1-20 are allowed.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        05/03/2022